Citation Nr: 1109024	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted for this disorder.


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

While the Veteran did request a Travel Board hearing in July 2007, in a subsequent communication received in November 2007, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In addition, the Board notes that there is a brief from the American Legion in support of the Veteran's appeal.  The American Legion was designated by the Veteran as his representative in May 2006.  In November 2006, that designation was revoked by the Veteran's statement of November 2006 which designated a private law firm to act as his sole representative.  Subsequently, in April 2007, the law firm withdrew its representation.  Since there is no current appointment of claimant representative on file, the Board deems the Veteran as representing himself unless and until a new VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative is submitted.  

The issue being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in August 1988 denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for a low back disorder; he did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the August 2004 decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim.




CONCLUSIONS OF LAW

1.  The August 1988 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As an initial matter, the Board notes that it is granting the full benefit sought on appeal as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) as to this issue.  The Board acknowledges that the VA still has duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Analysis

Historically, the Veteran filed a claim for a low back disorder that was received by the RO in September 1975.  The RO denied the Veteran's claim and the Veteran did not appeal.  Thereafter, in May 1988, the Veteran filed to reopen his claim.  The RO declined to reopen the claim in August 1988, on the basis that the evidence submitted by the Veteran was not new and material.  The Veteran did not appeal either the September 1975 rating decision or the August 1988 rating decision; thus, they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

More recently, the Veteran filed a request to reopen his previously disallowed claim.  The September 2006 rating decision reflects that the RO concluded that new and material evidence had not yet been submitted.  The Veteran filed a notice of disagreement and perfected his appeal as to the September 2006 rating decision and, as such, the issue of whether to reopen the Veteran's claim of entitlement to service connection for a low back disorder is now before the Board for appellate review. See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Generally, an unappealed rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Evidence that is "new and material" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In brief, evidence of record prior to the Veteran's most recent request to reopen included a documented back injury in service and  a VA medical examination that diagnosed dorsal spine sprain with residuals of subjective symptoms attributed to a car accident three years prior to entering the service.  The examination contained no opinion regarding the possibility that the Veteran's back condition could have been aggravated by service.

Since the RO's prior final denial in August 1988, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Relevant to the Veteran's claim for service connection, he submitted letters written to him by his mother, while he was in service, discussing his in-service back injury and the previous injury resulting from the car accident.  Particularly relevant were the statements by the mother that she had enclosed a letter which indicated that Dr. Bierman, the treating physician for the Veteran's injuries resulting from the pre-service car accident.  According to the Veteran's mother, Dr. Bierman's letter stated that his injuries were completely healed when he was discharged from treatment.  Additionally, the Veteran submitted extensive evidence that he has had continuing problems with his back including multiple surgeries.  

The foregoing evidence was not previously on file at the time of the Veteran's September 1975 and August 1988 denials; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it contains lay evidence which may corroborate the Veteran's own lay testimony that his back problems were caused or aggravated by his service and have continued since service.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) (holding that the evidence is presumed credible when determining whether a claim should be reopened).  

In sum, this newly submitted evidence relates to the reasons for the previous denial and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disorder.  Thus, the Board finds that he has submitted new and material evidence and his claim of entitlement to service connection for a low back disorder is considered reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's previously denied claim of entitlement to service connection for a low back disorder is considered reopened, and to this extent, the appeal is granted.


REMAND

Turning to the Veteran's claim for service connection for low back disability, the Board finds that additional development is needed before a determination can be made.  Specifically, it finds that a remand is necessary to obtain an adequate VA examination which considers all theories of entitlement raised by the Veteran.  A veteran is presumed to be in sound condition upon entry to military service with the exception of defects noted at entrance or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  

In addition, the letters submitted by the Veteran state that a letter from Dr. Bierman, the treating physician for his injuries relating to the 1973 car accident, indicates that the Veteran's injuries from the accident were completely healed when he was released.  This letter is not contained in the file.  Assuming that the Veteran's mother accurately characterized the contents of the letter, this information is relevant to whether the Veteran's condition pre-existed service and would possibly be relevant to an examiner considering the etiology of his current back condition.

On remand, the Veteran should be contacted and be provided an opportunity to submit any evidence surrounding his treatment for injuries received in the 1973 car accident or to provide authorization and sufficient information to allow the VA to obtain this information.  Following the receipt of any additional evidence by the RO, an appropriate clinician should be provided with the Veteran's claims file and asked to provide an examination of the Veteran and an opinion as to whether his back condition clearly and unmistakably pre-existed service and, if so, whether his back condition was clearly and unmistakably not aggravated by service.  If the answer to either question is negative, the examiner should provide a further opinion as to whether the Veteran's current back condition is etiologically related his service, to include the in-service back injury.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with an opportunity to either submit medical records from Dr. Bierman or any other evidence surrounding his treatment following his injury in a 1973 car accident or to provide sufficient information and authorization to enable the VA to attempt to obtain the records.

2. After any additional records received are associated with the claims file, schedule the Veteran for an examination of his back.  The claims file, including a copy of this remand, must be made available to the examiner, and the examiner's opinion should reflect that the claims file was reviewed.  After examining the Veteran and reviewing the record, the examiner should render an opinion whether the Veteran's back disability clearly and unmistakably (obvious and manifest) pre-existed service and, if so, whether his pre-existing back condition was clearly and unmistakably (obvious and manifest) not aggravated during service.  If the answer to either question is "yes", the examiner must set forth specific findings and evidence upon which the conclusion is based.  If the answer to either question is "no", the examiner should render an opinion whether the Veteran's current back disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active military service, including his in-service back injury.  

3. Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


